Citation Nr: 1422266	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected anxiety reaction, in excess of 30 percent for the period prior to June 14, 2011, and 50 percent therefrom.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, continued a 30 percent disability rating assigned to the service-connected anxiety reaction.  The Veteran appealed the 30 percent rating assigned to the above-cited disability to the Board. 

By an April 2012 rating action, the Appeals Management Center assigned a 50 percent disability rating to the service-connected anxiety reaction, effective June 14, 2011--the date of a VA examination report reflecting an increase in severity of this disability.  Since the RO did not assign the maximum disability rating possible to the service-connected anxiety reaction, an appeal for a higher initial evaluation in excess of 30 and 50 percent for the periods prior to and after June 14, 2011, respectively,  remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2011, the Veteran testified before a Veterans Law Judge (VLJ) at the above-cited RO.  A copy of the hearing transcript has been associated with the claims file.  The VLJ who conducted the January 2011 hearing is no longer employed at the Board.  In a March 2014 letter to the Veteran, the Board asked the Veteran if he desired to appear for another hearing before a different VLJ.  The Veteran responded that he did not wish to appear for another hearing and requested that his case be considered based on the evidence of record.  Thus, the Board will proceed with appellate review of the Veteran's increased rating and TDIU claims. 

The issue of entitlement to TDIU, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to June 14, 2011, the Veteran's service-connected anxiety reaction was manifested by depression, isolative behavior, increased anger, sleep disturbance, past suicidal thoughts (italics added for emphasis) and feelings of worthlessness and helplessness; difficulty in establishing and maintaining effective work and social relationships was not demonstrated. 

2.  For the period from June 14, 2011, the Veteran's anxiety reaction has been characterized by irritability, sleep impairment, depression, impaired impulse control, near-continuous panic or depression affecting ability to function independently, spatial disorientation, illogical or obscure speech, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; an inability to establish and maintain effective relationships sufficient to warrant an increased rating has not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to June 14, 2011, the criteria for a rating in excess of 30 percent for anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9400 (2013).

2.  For the period from June 14, 2011, the criteria for a rating in excess of 50 percent for anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, the Veteran was notified via a January 2008 pre-adjudication letter of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard, supra. The RO obtained his service treatment records (STRs).  

VA treatment and examination records, as well Social Security Administration  (SSA) records have also been added to the record.  In addition, the Veteran's written statements and January 2011 testimony before a VLJ regarding the severity of his anxiety reaction have been associated with the claims files. 

In March 2011, the Board remanded the Veteran's claim, in part, to obtain outstanding VA treatment records and to schedule the Veteran for a VA examination to determine the current severity of his service-connected anxiety reaction.  Thereafter, treatment reports, dated from December 2008 to March 2011, were associated with the record.  In addition, in June 2011, a VA psychologist examined the Veteran to determine the current severity of his service-connected anxiety reaction.  A copy of the June 2011 VA examination report is of record.  
All questions necessary to render the determinations made herein were answered by the above-cited VA psychologist.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation). 

Finally, a discussion of the Veteran's January 2011 hearing before a VLJ is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. The presiding VLJ addressed one of the issues on appeal as the increased rating claim.  Information was also elicited from the Veteran concerning the severity of his anxiety reaction symptoms.  As a direct result of this testimony, the Board sought to obtain VA outpatient treatment records, in support of the increased rating claim. 

In light of the foregoing, the Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the increased rating claim decided herein such that no further notice or assistance is required to fulfill VA's duty to assist in the development of the increased rating claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA has complied with the duty-to-assist requirements with respect to the increased rating claim.  38 U.S.C.A. § 5103A.

II. Laws and Regulations

General Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3  (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as in the present case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, as the RO has already assigned staged ratings for the Veteran's anxiety reaction (30 percent prior to June 14, 2011 and 50 percent therefrom) the Board must consider the propriety of the rating assigned at each stage, as well as whether any further staged rating for the disability is warranted.

Psychiatric Rating criteria

Acquired psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130.  

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships; 

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

III Analysis

The Veteran seeks an increased disability rating for his service-connected anxiety reaction in excess of 30 percent for the period prior to June 14, 2011, and 50 percent therefrom.  The Board will discuss each period separately in its analysis below.  

(i) Prior to June 14, 2011

The Veteran seeks an increased rating in excess of 30 percent for his anxiety reaction for the period prior to June 14, 2011.

After review of the evidence of record, the Board finds that the preponderance of the evidence of record is against a rating in excess of 30 percent for the service-connected anxiety reaction for the period prior to June 14, 2011.  As an initial matter, it does not appear that the Veteran exhibits any physical symptoms resulting from his anxiety reaction such as the ones contemplated by the general rating formula for the next-higher 50 percent rating. 

For example, when VA examined the Veteran in June 2008, he reported having had depression, isolative behavior, increased anger, sleep disturbance, past suicidal thoughts (italics added for emphasis) (i.e., he had attempted suicide by overdosing on medications and drinking vodka), and feelings of worthlessness and helplessness.  Despite these complaints, the Veteran's mental status evaluation in June 2008 was entirely normal and unremarkable for any significant psychiatric symptomatology.  For example, his attitude towards the examiner was cooperative, friendly, relaxed, and attentive.  His mood was "good."  The Veteran was appropriately and casually dressed for the examination and with good hygiene.  His affect was described as "normal."  His speech was normal in rate and content, and his thought process was logical, sequential and goal directed.  No delusions were observed, nor was there any evidence of a thought disorder.  

During the June 2008 VA examination, the Veteran also denied any homicidal or suicidal ideation, was oriented in all aspects and his remote, recent and immediate memory were all "normal."  The Veteran had good insight and judgment in that he understood that he had a problem and the outcome of his behavior.  The VA examiner entered an Axis I diagnosis of alcohol dependence and substance-induced mood disorder.  The VA examiner indicated that all of the Veteran's current and past mood and anxiety symptoms were more likely than not associated with his chronic abuse of alcohol and other illicit drugs.  Overall, the VA examiner concluded that while there was not enough evidence to confirm a diagnosis of malingering, that it could not be ruled out.  (See June 2008 VA mental disorders examination report). 

In addition to the June 2008 VA examination, none of the treatment notes associated with outpatient mental health evaluations from 2008 to 2010 indicate the presence of psychiatric manifestations commensurate with the next-higher 50 percent disability rating.  For example, VA treatment reports, dated in December 2009 and January, May and August 2010, show that the Veteran was oriented in all spheres, attended bike shows and performed "odd jobs" for extra money.  He was diagnosed as having depression.  

Therefore, based on the above-cited VA examination and treatment reports, the evidence does not reflect physical manifestations related to his anxiety reaction such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking.  In fact, the June 2008 VA examiner concluded that a diagnosis of malingering could not be ruled out.  

More importantly, the June 2008 VA examiner specifically found all of the Veteran's current and past mood and anxiety symptoms more likely than not to have been associated with alcohol and drug abuse.  Under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2013).  Nevertheless, alcohol dependence, or another disability resulting from substance abuse, may warrant VA compensation where such abuse is secondary to, or as a symptom of, a service-connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Specifically, and as noted above, the June 2008 VA examiner concluded that all of the Veteran's current and past mood and anxiety symptoms were more likely than not associated with his chronic abuse of alcohol and other illicit drugs.  As this opinion was rendered by a VA psychologist following a review of the claims file and a clinical examination of the Veteran, it is afforded significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Therefore, as the most probative and persuasive evidence of record indicates that the Veteran's alcohol and drug dependence are not part of his service-connected anxiety reaction, symptoms attributable to the Veteran's alcohol and drug dependence will not be considered in determining the Veteran's entitlement to an increased rating for his service-connected anxiety reaction, to the extent these symptoms may be separated from those due to the service-connected disability.

Although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).

As such, the Board has also considered the extent to which there are other indications of occupational and social impairment that may cause deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood based on other factors, to include social and occupational inadaptability. 

Regarding social impairment, the June 2008 VA examination report reflects that the Veteran described having a "good" relationship with his wife of 34 years and an improved relationship with his children.  He related that he recently had a nice visit with his children.  The Veteran also indicated that he had a few friends that he socialized with at biker bars five (5) times a week.  VA treatment reports reflect that the Veteran had continued to go to biker bars with friends.  Concerning industrial impairment, the June 2008 VA psychologist specifically concluded that the Veteran was not unemployable due to his service-connected anxiety reaction.  In fact, and as noted above, the Veteran had performed odd jobs for extra money.  Given his good and long-term marriage to his spouse and ability to socialize with this peers, his ability to search and maintain odd jobs, as well as the June 2008 VA psychologist's opinion that his service-connected anxiety reaction did not preclude him from employment, the Board concludes that his social and occupational functioning is not so severe as to warrant an increased rating to 50 percent for the service-connected anxiety reaction prior to June 14, 2011.  He also does not meet or approximate the criteria for a 70 or 100 percent rating.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  The above-cited VA examination and treatment reports reflect that the Veteran had been assigned GAF scores of 60 (June 2008 VA examination) and 62 (January 2010 VA treatment report).  A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 61-70 reflects some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Based on the symptoms observed by the VA examiners and the mental health professionals, it would appear that a GAF score in the range of 61-70 is consistent with the Veteran's symptoms given the absence of any severe psychiatric symptomatology during the above-cited June 2008 VA examination or VA outpatient visits; the June 2008 VA psychologist's reference of malingering and finding of employability, as well as the Veteran's ability to interact with others, such as his wife of 34 years and friends; and, his ability to search for and maintain odd jobs.  A score of 60 is also not inconsistent with the 30 percent rating assigned during this period.

Overall, the Board finds that the preponderance of the evidence of record is against an increased disability rating for the service-connected anxiety reaction in excess of 30 percent for the period prior to June 14, 2011

(ii) Period from June 14, 2011

The Veteran seeks an increased rating in excess of 50 percent for his anxiety reaction for the period from June 14, 2011. 

After review of the evidence of record, the Board finds that a preponderance of the evidence of record is against a rating in excess of 50 percent for the service-connected anxiety reaction for the period from June 14, 2011.  As an initial matter, it does not appear that the Veteran exhibits symptoms resulting from his anxiety reaction such as the ones contemplated by the general rating formula for the next-higher 70 percent rating. 

For example, at his June 2011 VA examination, the Veteran's mood was euthymic.  His hygiene and appearance were adequate for the occasion.  His speech was normal in rate and content, and his thought process was logical, sequential and goal directed.  No delusions were observed, nor was there any evidence of a thought disorder.  The Veteran also denied any homicidal ideation, was oriented in all aspects and demonstrated adequate memory and logic, based on his ability to remember the last three presidents and to interpret certain figures of speech.  Also, his insight and judgment appeared to be good.  (See June 2011 VA mental disorders examination report). 

Therefore, based on the June 2011 VA examination, the evidence does not reflect manifestations related to his anxiety reaction such as suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting ability to function appropriately and effectively, spatial disorientation, intermittent or illogical speech or neglect of personal appearance and hygiene, criteria that are commensurate with the next-higher 70 percent rating. 

Although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment."  Mauerhan, supra. 

As such, the Board has also considered the extent to which there are other indications of occupational and social impairment that may cause deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood based on other factors, to include social and occupational inadaptability. 

In this case, the Veteran's inability to establish interpersonal relationships in a social and occupational environment, such as difficulty in adapting to stressful circumstances, the inability to establish and maintain effective relationships and impaired impulse control are his most prominent symptoms.  Nevertheless, these symptoms are not so prominent so as to warrant a rating in excess of the currently assigned 50 percent rating for the period from June 14, 2011.

For example, at the June 2011 VA examination, the Veteran related that he no longer rode motorcycles because he could not "handle the weight of it."  Nevertheless, he described his relationships with his spouse of 30 years and three (3) children as "good" and "fair to good." He also related that he had a few friends that he would talk to and "'shoot the breeze.'"  The VA examiner characterized the symptoms as "moderate."  (See June 2011 VA mental disorders examination report).  

Significantly, the VA June 2011 VA examiner also related that although the Veteran's anxiety reaction had impacted his ability to work because his medications impaired his ability to operative a motor vehicle (the Veteran's previous employment was a truck driver) and his ability to interact with others, he was still employable by mental health standards alone.  Id.  Thus, the Board concludes that his social and occupational functioning is not so severe as to warrant an increased rating.  While he does have some interpersonal difficulties, and has a history of explosive behavior (e.g., he gave his spouse six (6) stiches)), these symptoms appear to be reasonably well controlled as the June 2011 VA psychologist described them as moderate.   

In addition to these symptoms, the Board has also considered the Veteran's GAF scores.  The June 2011 VA psychologist assigned the Veteran a GAF score of 63, a score that is indicative of  mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.
 
Based on the symptoms observed by the June 2011 VA psychologist, namely that she described the Veteran's symptoms as "moderate" and the GAF score of 63, which is indicative of mild symptoms, the Board finds that the preponderance of the evidence of record is against an increased rating in excess of 50 percent for the Veteran's anxiety reaction for the period from June 14, 2011. 

Additional Considerations

The Board has also considered the Veteran's statements and testimony asserting that his anxiety reaction is worse than the ratings he currently receives for the periods on appeal.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In this regard, the Board specifically points out that it has addressed the relevant statements he has made regarding his psychiatric disability.  However, he is not competent to identify a specific level of disability for either disability according to the appropriate diagnostic codes.

Moreover, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's anxiety reaction is evaluated.


IV. Hart Considerations

The Board finds that other than the 30 and 50 percent disability ratings assigned to the service-connected anxiety reaction assigned for the periods prior to and after June 14, 2011, respectively, there is no other basis for staged ratings pursuant to Hart.  Hart, supra.; see also 38 C.F.R. § 3.400 (2013).

V. Extraschedular Consideration

The Board also finds that a referral for an extraschedular evaluation, which is a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  In this regard, the United States Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the symptoms related to his anxiety reaction were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted for the prescribed periods on appeal. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VI. Rice Considerations

Finally, the Veteran has expressly raised a claim of entitlement to TDIU.  As noted  in the introduction, this will be addressed in the remand portion of the decision below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased disability rating in excess of 30 percent for anxiety reaction prior to June 14, 2011 is denied. 

An increased disability rating in excess of 50 percent for anxiety reaction from June 14, 2011 is denied.


REMAND

The Board finds that prior to further appellate consideration of the Veteran's claim of entitlement to TDIU additional development is necessary; specifically, referral of the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.

The Veteran seeks entitlement to TDIU.  With the above-cited decision, the Veteran's service-connected anxiety reaction remained at 30 percent disabling prior to June 14, 2011, and 50 percent therefrom.   The Veteran's other service-connected disabilities are tinnitus (rated as 10 percent disabling); hearing loss (rated as noncompensable disabling); and, diabetes mellitus, type II, with erectile dysfunction and cataracts (evaluated as 20 percent disabling).  The Veteran's combined schedular rating for his service-connected disabilities during the appeal period was 50 and 60 percent from September 27, 2007 and June 14, 2011, respectively.  Thus, the minimum schedular percentage criteria for a TDIU were not met at any time during the pendency of the appeal. 38 C.F.R. § 4.16(a) (2013).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Here, records from the Social Security Administration show that the Veteran was initially awarded disability benefits from that agency following a December 1994 hearing based on a primary diagnosis of cervical sprain.  In October 1998, SSA informed the Veteran that his disability benefits would continue based on primary and secondary diagnoses of depressive and anxiety-related disorders.  These reports, along with a June 2011 VA mental disorders examination report, also show that the Veteran's primary work experience was a truck driver and that he had a ninth grade education.  While a June 2008 VA psychologist noted that there was no psychological reason that the Veteran should not be able to obtain and maintain employment, the June 2011 VA psychologist opined that the Veteran's service-connected anxiety disorder had impacted his ability to work because it had impaired his ability to interact with others and his [psychiatric] medication had impaired his functioning, such as operating a motor vehicle.  (See June 2011 VA psychiatric examination report, page (pg.) 4)).  

Based upon the evidence cited above, namely the Veteran's previous longstanding occupation as a truck driver and limited education, and the June 2011 VA examiner's conclusion that the Veteran's service-connected anxiety disorder had impacted his ability to work because it had impaired his ability to interact with others and his [psychiatric] medication had impaired his functioning, such as operating a motor vehicle, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted. 
   
Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) .
   
2.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


